Timothy C. Stanceu, Chief Judge
In conformance with the Opinion of this Court in Zhaoqing Tifo New Fibre Co., Ltd. v. United States , Slip Op. 18-168, 2018 WL 6311775 (Nov. 30, 2018), ECF No. 120, the Order of this Court (Nov. 30, 2018), ECF No. 121, and upon consideration of all papers and proceedings had herein, it is hereby
ORDERED that pursuant to USCIT Rule 56.2, judgment be, and hereby is, entered in favor of plaintiff; it is further
ORDERED that the Final Results of Redetermination Pursuant to Court Remand (Nov. 6, 2017), ECF No. 114, be, and hereby are, sustained; and it is further
ORDERED that the entries affected by this litigation shall be liquidated in accordance with the final and conclusive court decision in this action.